Citation Nr: 0720921	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  04-30 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for coronary artery 
disease, status post myocardial infarction, status post 
coronary artery bypass graft, claimed as secondary to 
service-connected diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 
INTRODUCTION

The veteran had active service from November 1970 to June 
1972 and from February 1974 to February 1978.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied entitlement to service connection for 
coronary artery disease.   


FINDINGS OF FACT

1.  The veteran is service-connected for diabetes mellitus, 
type II. 

2. The competent evidence does not demonstrate that the 
veteran's currently diagnosed coronary artery disease is 
causally related to his service-connected diabetes mellitus, 
type II. 


CONCLUSION OF LAW

Coronary artery disease is not proximately due to or the 
result of the veteran's service connected diabetes mellitus, 
type II. 38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish entitlement to 
service-connection for disabilities related to or aggravated 
by a service connected disability in correspondence dated in 
April 2003. The veteran was informed of the evidence he was 
required to submit, including any evidence in his possession, 
and the evidence that the RO would obtain on his behalf.  
Notice regarding assignment of disability ratings and 
effective dates was provided in December 2006.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO obtained his service 
and VA medical records.  The veteran underwent VA 
compensation and pension examinations in August 2002, May 
2003, and December 2004.  Moreover, the claims file contains 
the veteran's own statements in support of his claim, to 
include testimony provided at a February 2007 personal 
hearing before the undersigned Acting Veterans Law Judge.  
The Board has carefully reviewed such statements and 
concludes that the veteran has not identified further 
evidence not already of record.  In fact, in December 2006 
the veteran submitted a statement indicating he had no 
additional information or evidence to give VA to substantiate 
his claim.  The Board concludes that all relevant data has 
been obtained for determining the merits of this claim and 
that no reasonable possibility exists that any further 
assistance would aid him in substantiating this claim. 

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical records, VA medical records, several VA compensation 
and pension examination reports, and the veteran's lay 
statements in support of his claim. Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis will focus specifically 
on what the evidence shows, or fails to show, on the claim. 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 

The veteran is claiming entitlement to service connection for 
coronary artery disease.  At the outset, the Board notes that 
the service medical records are absent findings of any 
chronic heart disability.  To the contrary, in-service 
examinations and reports of medical history all reflect a 
normal cardiovascular system. Moreover, the competent 
evidence does not otherwise establish that any current 
cardiovascular disability is causally related to active duty.  
Therefore, direct service connection is not for application.  

The Board will now address the veteran's primary contention, 
that his coronary artery disease should be service-connected 
as secondary to his service-connected diabetes mellitus, type 
II.  In this regard, the Board notes that a disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service-connected.  In addition, a 
disability which is aggravated by a service-connected 
disability shall be service-connected.  When service 
connection is established for a secondary condition it shall 
be considered as part of the original condition. 38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service connected 
disability. 38 C.F.R. § 3.310(a); Allen v Brown, 7 Vet. App. 
439 (1995) (en banc).

The first question for consideration in evaluating a 
secondary service connection claim is whether the medical 
evidence demonstrates a current disability.  In the present 
case, a VA examiner diagnosed coronary artery disease in 
August 2002.  Furthermore, a March 2003 VA opinion statement 
indicates the veteran was hospitalized for a heart attack and 
underwent open heart surgery in February 2003.  As such, a 
current disability is established and the first element of a 
secondary service connection claim has been satisfied.

The second element which must be satisfied is whether the 
medical evidence demonstrates that the claimed disability was 
caused or aggravated by a service connected disability.  In 
this regard, the veteran underwent VA compensation and 
pension examinations in August 2002, May 2003 and September 
2004.  In August 2002 the VA examiner diagnosed coronary 
artery disease secondary to diabetes mellitus, type II.  
However, the examiner did not review the claims folder, 
diminishing the probative value of his opinion.  Moreover, no 
rationale accompanied the opinion. 

The veteran was provided another VA compensation and pension 
examination in May 2003.  During the course of the 
examination, the examiner elicited veteran's risk factors for 
coronary artery disease.  The examiner noted the veteran's 
age, gender, mild obesity, and history of hypertension and 
hyperlipidemia necessitating medical treatment.  In addition, 
the veteran began smoking cigarettes when he was fifteen 
years old and did not stop smoking until 2003.  After 
performing a physical examination, the examiner diagnosed 
coronary artery disease, status post myocardial infarction 
and coronary artery bypass graft. The examiner noted that 
although diabetes is a risk factor, the veteran had multiple 
risk factors for developing coronary artery disease.  
Therefore, the examiner concluded the veteran's coronary 
artery disease could not be related to his service-connected 
diabetes mellitus, type II without resort to speculation.  
The examiner reviewed the claims folder prior to reaching an 
opinion.  

In September 2004, the veteran underwent a VA compensation 
and pension examination to evaluate the severity of his 
service-connected diabetes mellitus, type II.  Although the 
veteran's history of coronary artery disease was noted, the 
examiner concluded that this disability was not related to 
his service connected diabetes mellitus, type II.  The 
examiner noted that the veteran has manifested no evidence of 
complications related to his diabetes.  The examiner 
concluded that it would be medically speculative to relate 
the veteran's coronary artery disease to his service-
connected diabetes mellitus, type II. 

Based on the foregoing, the overall weight of the evidence is 
against a finding of service connection for coronary artery 
disease either caused or aggravated by the veteran's service-
connected diabetes mellitus, type II.  Although the August 
2002 VA examination report reflects a diagnosis of coronary 
artery disease related to diabetes mellitus, type II; the 
aforementioned opinion was reached without review of the 
veteran's claims folder.  Further, the examination report 
does not indicate the veteran's medical history or additional 
risk factors for coronary artery disease were considered 
prior to reaching an opinion. On the contrary, the veteran's 
claims folder was reviewed in association with his May 2003 
and September 2004 examinations.  In May 2003 the VA examiner 
noted that the veteran had several risk factors for coronary 
artery disease, including his age, mild obesity, and a 
history of hypertension, hyperlipidemia, and cigarette 
smoking.  The examiner concluded that it would be speculative 
to conclude that the veteran's coronary artery disease was 
related to his diabetes in light of his multiple risk 
factors.  This opinion was reiterated in the September 2004 
VA examination report.  The May 2003 and September 2004 
opinions were accompanied by a rationale consistent with the 
evidence of record.  As such, they are found to be more 
probative than the August 2002 opinion statement, which was 
not accompanied by any rationale.

In conclusion, the competent evidence of record does not 
demonstrate that the veteran's coronary artery disease is 
proximately due to or the result of the veteran's service-
connected diabetes mellitus, type II.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).




ORDER

Entitlement to service connection for coronary artery 
disease, status post myocardial infarction, status post 
coronary artery bypass graft, claimed as secondary to 
service-connected diabetes mellitus, type is denied II.





____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


